        Case 1:19-cv-00086-WJ-JHR Document 71 Filed 06/16/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


DAVID LEESON and LUCY LEESON,
individually and as Parents and Next-Friends
of NIAMH LEESON, a minor child and
RUBY LEESON, a minor child,

               Plaintiffs,

v.                                                                     No.: CV 19-0086 WJ/JHR

THE WRIGHT TRUCKING COMPANY, INC.,
a foreign corporation, DW EXPEDITING, INC.,
a foreign corporation, and CHRISTOPHER PUERTO,

               Defendants.

            ORDER ADOPTING MAGISTRATE JUDGE’S
       PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
       Magistrate Judge Jerry H. Ritter entered his Proposed Findings of Fact and

Recommendation to Approve Minor Settlements in this case on June 12, 2020. See Doc. 69. The

proposed findings notified the parties of their ability to file objections and stated that failure to do

so waives appellate review. Rather than object, the parties filed a Notice of No Objection to the

proposed findings on June 15, 2020, in which they ask the undersigned District Judge to enter a

Final Order adopting the proposed findings and approve the minor settlements in this case. Doc.

70. Having reviewed the PFRD and proposed minor settlements, the Court agrees with the

Magistrate Judge that they should be approved.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Magistrate Judge’s Proposed Findings of Fact and Recommendation to
                                                   1
Case 1:19-cv-00086-WJ-JHR Document 71 Filed 06/16/20 Page 2 of 2



     Approve Minor Settlements (Doc. 69) is ADOPTED;

2.   Defendants shall pay Guardia ad Litem Poindexter $2,467.10 for services

     rendered in this case within 30 days of the entry of this Order; and

3.   A Final Judgment will be entered concurrently herewith.




                                   CHIEF UNITED STATES DISTRICT JUDGE




                                      2
